Citation Nr: 0204053	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  00-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to January 
1946.  He died in September 1994, and the appellant is his 
surviving spouse.

This appeal arises from a May 2000 rating decision in which 
the RO denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1. The veteran served on active duty from August 1942 to 
January 1946.  He died in September 1994.

2. The official death certificate states that the immediate 
cause of the veteran's death was acute myocardial infarction.

3. At the time of the veteran's death, service connection was 
not in effect for any disabilities.

4. No credible evidence has been presented that attributes 
the fatal disease process to military service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from August 1942 to January 
1946. He died in September 1994, at the age of 74 years. The 
appellant is the veteran's widow. At the time of the 
veteran's death, service connection was not in effect for any 
disability.

The veteran's service medical records are not available.  In 
response to a request for such records the National Personnel 
Records Center stated that no records were available, and 
that the veteran's records were likely destroyed in the 1973 
fire. 

Post service treatment records show that the veteran died in 
the hospital in September 1994. The veteran's official death 
certificate indicates that the immediate cause of death was 
acute myocardial infarction.

II.  Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A §§  1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2001).  In short, evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312.  For a service- connected disability to be 
considered the principal cause of death, it must "singly or 
jointly with some other condition, be the immediate or 
underlying cause of death or be etiologically related 
thereto."  Id.  For a service- connected disability to 
constitute a contributory cause of death, it must be causally 
connected to the death and must have "contributed 
substantially or materially" to death," combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§  110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and certain enumerated chronic diseases become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim. The veteran's death certificate shows that the 
immediate cause of his death was acute myocardial infarction. 
The appellant contends that the veteran's acute myocardial 
infarction was related to service, but she has not submitted 
any medical evidence supporting this assertion.

Moreover, the evidence of record does not establish that 
myocardial infarction may be service connected on a direct 
basis.  The veteran's service records are not available.  No 
medical evidence has been submitted showing the veteran had 
complaints or findings of cardiovascular disease until more 
than forty eight years following service.  No medical opinion 
has been presented linking cardiovascular disease to any 
event in his period of military service.  No medical evidence 
has been presented to show that cardiovascular disease was 
manifested within a year of service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Furthermore, the Board is aware of the recent changes in law 
with regard to VA's duty to assist claimants, including the 
necessity of securing such pertinent military and non-
military records as may substantiate the claim.  Also, 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board notes that in May 2001 letter from the RO, the 
veteran was notified of the VCAA and the VA's duty with 
respect to the changes.  Furthermore, in a December 2001 
Supplemental Statement of the Case, the RO addressed the 
statutory requirements of the VCAA.  Thus, the Board finds 
that the RO adjudicated the claim properly on the merits. The 
Board finds that the statutory requirements in the VCAA and 
the recently promulgated regulations have been fully 
satisfied by the development action undertaken by the RO.  In 
the case at hand, the Board concludes that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death and the appeal is denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

